Citation Nr: 0821678	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-10 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served in the Colorado Army National Guard from 
September 1986 to December 2000, and he was ordered to active 
duty for training from June 1987 to September 1987, and to 
active duty from January 1991 to May 1991, and from December 
1991 to June 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which granted service connection for 
asthma and assigned an initial rating of 10 percent 
disabling.  In the March 2005 supplemental statement of the 
case (SSOC), a 30 percent rating was assigned.  On a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 30 percent rating is not a full grant of the 
benefits sought on appeal, and since in his May 2005 
statement, the veteran specifically indicated that he 
believed a higher evaluation was warranted, the matter 
remains before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's asthma is not productive of a FEV-1 of 40 to 
55 percent predicted or FEV-1/FVC of 40 to 55 percent, nor 
does the disability require at least monthly visits to a 
physician for required care of exacerbation or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for asthma have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91; see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

However, the veteran in this case was not provided with 
adequate notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Nonetheless, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an initial increased disability rating for asthma; 
therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was also afforded a VA 
examination in September 2004 in connection with this claim.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC of the case which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's asthma is currently assigned a 30 percent 
disability evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  Under that diagnostic code, a 30 
percent disability evaluation is assigned when there is a 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, daily inhalational or oral bronchodilator therapy, 
or inhalational anti-inflammatory medication.  A 60 percent 
evaluation is warranted when there is a FEV-1 of 40 to 55 
percent predicted, FEV-1/FVC of 40 to 55 percent, at least 
monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
asthma.  The medical evidence of record does not show the 
veteran to have a FEV-1 of 40 to 55 percent predicted or a 
FEV-1/FVC of 40 to 55 percent.  In this regard, the September 
2004 VA examiner documented the veteran as having a FEV-1 of 
94 percent predicted post-bronchodilator treatment and a FEV-
1/FVC of 82 percent.  The September 2004 VA examiner also 
noted that the chest was clear.

In addition, the medical evidence of record does not show 
that the veteran's asthma requires at least monthly visits to 
a physician for required care of exacerbation, or 
intermittent courses of oral or parenteral systemic 
corticosteroids.  In this regard, VA medical records dated in 
December 2004 note that the veteran stated he sees his local 
physician three to four times per year.  At the September 
2004 VA examination, the veteran stated that he is short of 
breath approximately three to four times per week, but that 
he uses his Albuterol inhaler for these episodes.  Moreover, 
the veteran told the September 2004 VA examiner that he had 
been hospitalized three times since his discharge from 
service due to asthma attacks.  A January 2005 letter from 
Dr. DLB notes that the veteran was also seen in the emergency 
room in December 2004 due to an acute asthma attack.  The 
letter indicates that the veteran's symptoms were relieved 
with aerosol treatments and does not indicate that any 
systemic corticosteroid treatments were used.

The veteran and his representative contend that the veteran's 
condition warrants a 60 percent rating because he is on daily 
doses of corticosteroids for his asthma.  However, Diagnostic 
Code 6602 states that a 60 percent rating is warranted when 
there is intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids (emphasis 
added).  A private medical record indicates that the veteran 
received oral corticosteroid treatment (Prednisone, 60 mg) 
when admitted to the emergency room due to his asthma in 
February 2000.  However, this appears to be an isolated 
incident.  Although the veteran has indicated in his July and 
October 2005 statements that he has been prescribed 
corticosteroids for his asthma, such medications are 
inhalational, not oral or parenteral.  Therefore, the 
veteran's use of corticosteroids is not systemic since they 
are inhaled rather than injected or taken orally.  As such, 
the veteran has not been shown to have met the criteria for 
an evaluation in excess of 30 percent.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a higher initial evaluation for 
asthma. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected asthma has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected asthma under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




ORDER

An initial evaluation in excess of 30 percent for asthma is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


